Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/741,575 filed on January 13, 2020.
Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Bonded Structures without Intervening Adhesive”.

Claim Objections
5.	Claims 1-2, 4, 18, 20-21 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make minor corrections and avoid indefiniteness due to lack of antecedent basis. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A bonded structure comprising:
adjacent to a first sidewall surface of the first element; and
a second reconstituted element comprising a second element and having a first side comprising a second bonding surface and a second side opposite the first side, the second reconstituted element comprising a second protective material disposed adjacent to a second sidewall surface of the second element, the second bonding surface of the first side of the second reconstituted element directly bonded to the first bonding surface of the first side of the first reconstituted element without an intervening adhesive along a bonding interface, wherein the first protective material is flush with the first bonding surface and the second protective material is flush with the second bonding surface.
Claim 2. (As interpreted) The bonded structure of claim 1, wherein the first and second protective materials are directly bonded to each other without an intervening adhesive.
Claim 4. (As interpreted) The bonded structure of claim 1, wherein the first protective material extends from the second side of the first element to the first bonding surface, and wherein the second protective material extends from the second side of the second element to the second bonding surface.
Claim 18. (As interpreted) A bonded structure comprising:

a second reconstituted wafer comprising a plurality of second elements,
wherein the first and second reconstituted wafers are directly bonded to each other without an adhesive.
Claim 20. (As interpreted) The bonded structure of claim 18, further comprising a first protective material disposed between adjacent first elements of the first reconstituted wafer and a second protective material disposed between adjacent second elements of the second reconstituted wafer, the first and second protective materials directly bonded to each other without an adhesive.
Claim 21. (As interpreted) The bonded structure of claim 18, further comprising a first bonding layer over the first reconstituted wafer and a second bonding layer over the second reconstituted wafer, the first and second bonding layers directly bonded to each other without an adhesive.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-4, 6-7, 9 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Kim et al. (2017/0358553 A1).
Regarding independent claim 1, Kim et al. discloses a bonded structure (Fig. 1A) comprising:
a first reconstituted element (wafer 100-1, ¶21) comprising a first element (IC, ¶24) and having a first side comprising a first bonding surface (S4) and a second side opposite the first side, the first reconstituted element (100-1) comprising a first protective material (120-1, ¶24) disposed adjacent to a first sidewall surface of the first element; and
a second reconstituted element (wafer 100-2, ¶21) comprising a second element and having a first side comprising a second bonding surface (S4) and a second side opposite the first side, the second reconstituted element (100-2) comprising a second protective material (120-2, ¶29) disposed adjacent to a second sidewall surface of the second element, the second bonding surface of the first side of the second reconstituted without an intervening adhesive (no adhesive added between 120-1 and 120-2 insulating layers) along a bonding interface (see Fig. 1A), wherein the first protective material (120-1) is flush (¶28) with the first bonding surface and the second protective material (120-2) is flush (¶31) with the second bonding surface.
Regarding claim 2, Kim et al. discloses wherein (Fig. 1A) the first (120-1) and second (120-2) protective materials are directly bonded (see Fig. 1A) to each other without an intervening adhesive (no adhesive added between 120-1 and 120-2 insulating layers).

Regarding claim 3, Kim et al. discloses wherein (Fig. 1A) the first protective material (120-1, ¶24) extends from the second side of the first element (IC, ¶24, not shown) to the bonding interface (S4), and wherein the second protective material (120-2, ¶29) extends from the bonding interface (S4) to the second side of the second element (wafer 100-2 contains IC).
Regarding claim 4, Kim et al. discloses wherein (Fig. 1A) the first protective material (120-1) extends from the second side of the first element to the first bonding surface (S4), and wherein the second protective material (120-2) extends from the second side of the second element to the second bonding surface (S4).
Regarding claim 6, Kim et al. discloses wherein (Fig. 1A) at least one of the first (wafer 100-1 contains integrated circuit (IC), ¶24) and second elements comprises an integrated device die.
Regarding claim 7, Kim et al. discloses wherein (Fig. 1A) at least one of the first (120-1) and second protective materials comprises a plurality of layers (layers, ¶22).
Regarding claim 9, Kim et al. discloses wherein (Fig. 1A) the first protective material (120-1) comprises silicon nitride (¶22).
9.	Claims 18-21 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Okuyama (2011/0042814 A1).
Regarding independent claim 1, Okuyama discloses a bonded structure (Fig. 1B) comprising:
a first reconstituted wafer (3A, ¶21) comprising a plurality of first elements (5, see Fig. 1A, ¶21); and
a second reconstituted wafer (3B, ¶21) comprising a plurality of second elements (5: 33 logic device, ¶28),
wherein the first (3A) and second (3B) reconstituted wafers are directly bonded to each other without an adhesive (no adhesive included, see Fig. 1B).
Regarding claim 19, Okuyama discloses wherein (Fig. 1B), further comprising a first carrier (7A, ¶23) supporting the first reconstituted wafer (3A) and a second carrier (7B, ¶23) supporting the second reconstituted wafer (3B), the plurality of first elements 
Regarding claim 20, Okuyama discloses wherein (Fig. 1B), further comprising a first protective material (11 upper) disposed between adjacent first elements (5) of the first reconstituted wafer (3A) and a second protective material (11 lower) disposed between adjacent second elements (5: logic device) of the second reconstituted wafer (3B), the first (11 upper) and second (11 lower) protective materials directly bonded to each other without an adhesive (no adhesive added, see Fig. 1B).
Regarding claim 21, Okuyama discloses wherein (Fig. 1B), further comprising a first bonding layer (11) over the first reconstituted wafer (3A) and a second bonding layer (11) over the second reconstituted wafer (3B), the first (11) and second (11) bonding layers directly bonded to each other without an adhesive (no adhesive added, see Fig. 1B).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.


14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0358553 A1) as applied to claim 1 above, and further in view of Kabe et al. (2016/0190103 A1).
Regarding claim 8, Kim et al. teaches all of the limitations of claim 1 from which this claim depends.
Kim et al. is silent to explicitly disclose wherein a surface roughness of the respective second sides of the first and second reconstituted elements is less than 2 nm.
Kabe et al. teaches wherein (Fig. 37) a surface roughness of the bonding surfaces of the first and second substrates is less than 2 nm (¶33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kabe et al. to the bonding structure of Kim et al., in order to connect semiconductor chips by direct bonding (¶33).

Allowable Subject Matter
15.	Claims 11-17 are allowed.
16.	The following is an examiner’s statement of reasons for allowance:

a nonconductive layer disposed between the first and second elements, the nonconductive layer flush with at least one of the first and second side surfaces of the first and second elements such that an interface is provided between the protective material and the nonconductive layer.
17.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites “further comprising a nonconductive layer disposed between the first and second elements, the nonconductive layer flush with at least one of the first and second sidewall surfaces of the first and second elements such that an interface is provided between the first and second protective materials and the nonconductive layer”.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819